PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                          No. 11-4951
LARRY L. DEFFENBAUGH,
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
      for the Eastern District of Virginia, at Norfolk.
      Henry Coke Morgan, Jr., Senior District Judge.
               (2:10-cr-00049-HCM-TEM-1)

                Argued: December 7, 2012

                Decided: February 28, 2013

 Before NIEMEYER, KING, and FLOYD, Circuit Judges.



Affirmed by published opinion. Judge Niemeyer wrote the
opinion, in which Judge King and Judge Floyd joined.


                        COUNSEL

ARGUED: Patrick L. Bryant, OFFICE OF THE FEDERAL
PUBLIC DEFENDER, Alexandria, Virginia, for Appellant.
Joseph Kosky, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee. ON BRIEF:
Michael S. Nachmanoff, Federal Public Defender, Alexan-
2               UNITED STATES v. DEFFENBAUGH
dria, Virginia, Keith Loren Kimball, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Norfolk, Virginia, for Appellant. Neil H. Mac-
Bride, United States Attorney, Alexandria, Virginia, for
Appellee.


                         OPINION

NIEMEYER, Circuit Judge:

   In order to avoid a state probation violation hearing, Larry
Deffenbaugh designed a plan to fake his death with the assis-
tance of his girlfriend. Under the scheme, Deffenbaugh would
rent a boat to go fishing with his unsuspecting brother and,
while his brother was preoccupied with driving the boat, he
would jump off, swim to shore, meet up with his girlfriend,
and flee the State. He expected that when his brother discov-
ered his absence, his brother would make a distress call; that
the U.S. Coast Guard would respond and conduct an unsuc-
cessful search; and that he would be declared dead after a
period of time.

   It all happened as planned, except that Deffenbaugh was
not declared dead. He was arrested in Texas and indicted and
convicted in Virginia of conspiring with his girlfriend to
cause a false distress call to be communicated to the U.S.
Coast Guard, in violation of 18 U.S.C. § 371, and the substan-
tive offense of causing a false distress call to be sent to the
U.S. Coast Guard, in violation of 14 U.S.C. § 88(c). The dis-
trict court sentenced him to 48 months’ imprisonment on the
conspiracy count and 36 months’ imprisonment on the sub-
stantive count, to be served consecutively.

   On appeal, Deffenbaugh contends that the government
failed to prove a conspiracy because his girlfriend did not
share in the object of the conspiracy to commit a federal
                UNITED STATES v. DEFFENBAUGH                  3
offense, as she was not aware and therefore could not intend
that the false distress call would go to the U.S. Coast Guard.
He also challenges the reasonableness of his sentence.

   We affirm. Although the government did not prove that
Deffenbaugh’s girlfriend was aware and therefore intended
that the U.S. Coast Guard would respond to the false distress
call, it proved that she knew of and participated in the plan
and that, under the plan, a false distress call would be made.
With this proof and proof that the U.S. Coast Guard received
the call, the government established a conspiracy to violate 14
U.S.C. § 88(c), regardless of whether the conspirators knew
or intended that the Coast Guard would receive the call.

  We also conclude that Deffenbaugh’s sentence was not
"plainly unreasonable," the standard applicable when, as here,
no Guideline exists for the offenses committed.

                               I

   On the evening of May 10, 2009, Larry Deffenbaugh van-
ished from a fishing boat in the middle of the Chesapeake Bay
while on a fishing trip with his brother Wayne. The trip began
at Dockside Marina in Virginia Beach, Virginia. Deffenbaugh
was a licensed sea captain, who had piloted everything from
fishing boats to large corporate-owned yachts, eventually
earning a Master-level captain’s license through the U.S.
Coast Guard. His brother Wayne did not have the same expe-
rience and was not in good health. Wayne was legally blind
and suffered from diabetic comas.

   Nonetheless, on the evening of May 10, Deffenbaugh
instructed his brother to drive the boat while Deffenbaugh
was near the fishing gear at the stern. When Wayne was look-
ing forward, Deffenbaugh jumped off the boat and disap-
peared. Wayne soon discovered Deffenbaugh’s absence and,
unsure whether he was playing a joke, began yelling for him
and looking for him. After failing to find him, he believed that
4               UNITED STATES v. DEFFENBAUGH
Deffenbaugh may have drowned and placed an emergency
call to 911.

   The 911 call was received by the Virginia Beach Emer-
gency Communication and Citizens Services and forwarded
to the U.S. Coast Guard, which immediately responded. It ini-
tiated a search-and-rescue operation, dispatching small boats,
an 87-foot cutter, a U.S. Navy ship, helicopters, and aircraft.
When it found Wayne, he was disoriented and upset. The
Coast Guard continued the search for Deffenbaugh for some
15 hours before giving up on finding him. The search cost the
Coast Guard $220,940.

   Unbeknownst to the Coast Guard, Deffenbaugh was not
lost at sea. In fact, by the time the Coast Guard ended its
search, Deffenbaugh was well on his way out of the State,
heading south. He had planned his disappearance with his gir-
lfriend, Julie Giannetta, as part of a scheme he concocted to
fake his death and thereby avoid a probation violation hearing
related to an earlier Maryland conviction. In September 2008,
Deffenbaugh had entered an Alford plea in a Maryland court
to a felony theft charge, receiving a sentence of 15 years’
imprisonment, suspended with a condition of 5 years’ super-
vised probation. Several months later, in November 2008, the
Maryland Probation Office filed a probation violation peti-
tion, alleging that Deffenbaugh failed to present proof that he
had sold, transferred, or relinquished possession of a handgun
that had been registered to him. If found in violation of his
probation, Deffenbaugh was subject to having his suspended
sentence reinstated. The Probation Office scheduled a hearing
on the alleged violation for May 12, 2009. Deffenbaugh
staged his "death" on May 10, 2009.

   After jumping off the fishing boat that his brother was driv-
ing, Deffenbaugh swam to shore and called Giannetta, who,
as had been prearranged, was waiting to pick him up. Deffen-
baugh and Giannetta then drove to Texas. After receiving a
tip from a viewer of America’s Most Wanted, local police and
                UNITED STATES v. DEFFENBAUGH                 5
U.S. Marshals arrested Deffenbaugh some nine months after
his disappearance, on February 16, 2010, in Baytown, Texas,
where he was living under the name "Mike Meyers."

   Shortly after his arrest, Deffenbaugh was indicted on one
count of causing a false distress message to be communicated
to the U.S. Coast Guard, in violation of 14 U.S.C. § 88(c).
After a four-day trial, the jury could not reach a verdict, and
the district court declared a mistrial. During the trial, how-
ever, Julie Giannetta approached the government and offered
to testify against Deffenbaugh in exchange for immunity, and
the government agreed. Having Giannetta’s cooperation, the
government filed a two-count superseding indictment charg-
ing Deffenbaugh with (1) conspiracy to violate 14 U.S.C.
§ 88(c), in violation of 18 U.S.C. § 371; and (2) the substan-
tive offense of violating 14 U.S.C. § 88(c).

   Giannetta testified as a cooperating coconspirator at the
second trial, providing the government with its most impor-
tant testimony. She testified that, prior to his staged disap-
pearance on May 10, 2009, Deffenbaugh had discussed his
legal situation with her and had stated that he felt the Mary-
land authorities were trying to frame him with the gun charge.
Deffenbaugh told Giannetta about his plan, as she related it,
to "go out in the boat with his brother and make his brother
believe he fell overboard or something had happened to him
and have him call 911, and then once you went missing long
enough, they would file a death certificate." Giannetta also
testified about their preparations for the scheme and actions
taken in carrying it out. For instance, she stated that Deffen-
baugh transferred ownership of his automobile to her a week
before he disappeared because Deffenbaugh "was supposed to
be, you know, dead after . . . we left." As Deffenbaugh
instructed her, Giannetta also lied to Deffenbaugh’s brother
and sister-in-law in telling them that she was headed to nurs-
ing school in Florida so as to create an alibi for her absence.
With the alibi established, Giannetta then checked into a local
hotel and waited for Deffenbaugh’s call during the evening of
6                   UNITED STATES v. DEFFENBAUGH
May 10. She testified that at dusk on that date, Deffenbaugh
called her, and she drove to the prearranged pickup spot
where she found Deffenbaugh and fled the area with him. The
two stayed in Baytown, Texas, until Deffenbaugh’s arrest.

  Following a three-day trial, the jury convicted Deffenbaugh
on both counts.

   The presentence report prepared by the Probation Office
concluded that Deffenbaugh had a criminal history Category
III, but noted that there was no Sentencing Guideline for
either 18 U.S.C. § 371 or 14 U.S.C. § 88(c). In such a circum-
stance, it noted, the sentencing court was entitled to use a
closely analogous guideline or, if there were none, to sentence
the defendant using the factors under 18 U.S.C. § 3553(a).

   At sentencing, the government argued that the fraud Guide-
line, U.S.S.G. § 2B1.1, was closely analogous and urged the
district court to adopt it. Using that Guideline, the government
calculated that the recommended sentencing range would be
78 to 97 months’ imprisonment, which reflected a number of
relevant sentencing enhancements.1 Deffenbaugh argued
against application of the fraud Guideline and urged the court
to sentence him to time served.

   The district court concluded that it would not apply the
fraud Guideline as it was not sufficiently analogous to use,
but it did allow that it was "looking to" that Guideline and
    1
    The calculation began with the base offense level of 6, as provided in
the fraud Guideline § 2B1.1(a)(2), and enhanced by 12 levels based on the
amount of loss to the Coast Guard of over $200,000 under
§ 2B1.1(b)(1)(G), by an additional 2 levels for risk of death or serious
bodily injury under § 2B1.1(b)(14)(A), by 2 levels for being a leader or
organizer of criminal activity under § 3B1.1(c), by 2 levels for using a
special skill under § 3B1.3, and by 2 levels for obstruction of justice under
§ 3C1.1, thus arriving at a level 26. Coupling that level with a criminal
history Category III resulted in the recommended sentencing range of 78-
97 months’ imprisonment.
                   UNITED STATES v. DEFFENBAUGH                         7
would take it "into consideration" when applying the statutory
sentencing factors under § 3553(a). After describing an exten-
sive list of aggravating circumstances and determining that a
sentence of 84 months’ imprisonment was appropriate under
§ 3553(a), the court sentenced Deffenbaugh to 48 months’
imprisonment on Count I and 36 months’ imprisonment on
Count II, to be served consecutively.

  This appeal followed.

                                    II

   Deffenbaugh contends that the evidence failed to show that
he and his girlfriend, Julie Giannetta, agreed to pursue "the
same criminal objective," as required to prove a conspiracy.
"Here, at most, Ms. Giannetta agreed to help Mr. Deffen-
baugh avoid his Maryland probation violation hearing. But
this is not an offense against the United States," as required
by 18 U.S.C. § 371.2 He maintains that Giannetta "had no
knowledge of the [conspiracy’s federally unlawful] goal"—
i.e., to cause to be communicated a false distress message to
the United States Coast Guard—"much less an intent to com-
mit it." And without knowledge of the common goal and
intent to commit a federal crime, she could not have been a
conspirator, as necessary for Deffenbaugh’s conviction under
§ 371. Stated otherwise, Deffenbaugh argues that the mem-
bers of a § 371 conspiracy must have specific knowledge and
intent to violate federal law.

  The indictment charged that Deffenbaugh and Giannetta

      conspired and agreed together . . . [t]o knowingly
      and willfully communicate and cause to be commu-
      nicated a false distress message to the United States
  2
    Section 371 makes it a crime "[i]f two or more persons conspire either
to commit any offense against the United States, or to defraud the United
States." (Emphasis added).
8                UNITED STATES v. DEFFENBAUGH
    Coast Guard (Coast Guard) and cause the Coast
    Guard to attempt to save lives and property when no
    help was needed, in violation of Title 14, United
    States Code, Section 88(c).

At trial, the government proved that Deffenbaugh and Gian-
netta conspired to cause a false distress call to be made for the
purpose of faking Deffenbaugh’s death and thus avoiding a
state probation violation hearing. While the government
established that Deffenbaugh intended, as part of the plan,
that the Coast Guard receive the call, it did not establish that
Giannetta intended or even knew that the Coast Guard would
receive the call and become involved. As she testified about
her knowledge of the plan:

    Q: Can you tell us what [Deffenbaugh] said about
    disappearing?

    A: Yeah. He basically said he was going to go out
    in the boat with his brother and make his brother
    believe he fell overboard or something had happened
    to him and have him call 911, and then once you
    went missing long enough, they would file a death
    certificate. . . . He wanted me to go to the hotel, that
    they wouldn’t suspect anything was up, was going
    on. And then he had me pick him up after he was on
    the boat with his brother, and then he wanted us to
    leave town together.

   Deffenbaugh argues that Giannetta’s knowledge and intent
were so limited in respect to the essential federal element of
the conspiracy that she could not knowingly participate in a
conspiracy to commit a federal offense, as required by § 371.
In other words, he argues that while he may have had a plan
to commit an offense against the United States, Giannetta did
not participate in the same plan.

   Despite some logic in this argument, we conclude that it
fails as a matter of law.
                    UNITED STATES v. DEFFENBAUGH                           9
   We begin by noting that § 371 criminalizes an agreement
to commit "any offense against the United States." 18 U.S.C.
§ 371. And in proving a violation of § 371, the government
must demonstrate "at least the degree of criminal intent neces-
sary for the [underlying] substantive offense itself." United
States v. Feola, 420 U.S. 671, 686 (1975). But the intent
needed to violate § 371 does not require the government to
show that the conspirators knew that their conduct would vio-
late federal law, unless the underlying crime included such
specific intent. Id. Thus, where the object crime does not
require that its federal nature be known, the conspiracy statute
likewise does not require that knowledge to be demonstrated.
Id.

   The critical language of 14 U.S.C. § 88(c), the object crime
in this case, provides that a person commits a federal crime
if he or she "knowingly and willfully communicates a false
distress message to the Coast Guard or causes the Coast
Guard to attempt to save lives and property when no help is
needed."3 This language clearly requires that a perpetrator of
a § 88(c) crime specifically intend to make a false distress call
or to cause one to be made. And there can be no question that
in this case Deffenbaugh and Giannetta knowingly and will-
fully conspired to cause a false distress call to be made. The
question that Deffenbaugh raises is whether the perpetrator
must also have knowledge and intent that the recipient of the
false distress call be the U.S. Coast Guard. The resolution of
this issue is, we conclude, informed by the Supreme Court’s
  3
   Section 88(c) of Title 14 provides:
      An individual who knowingly and willfully communicates a false
      distress message to the Coast Guard or causes the Coast Guard
      to attempt to save lives and property when no help is needed is—
          (1) guilty of a class D felony;
          (2) subject to a civil penalty of not more than $5,000; and
          (3) liable for all costs the Coast Guard incurs as a result of
          the individual’s action.
10                 UNITED STATES v. DEFFENBAUGH
decision in United States v. Yermian, 468 U.S. 63 (1984),
which held that the federal nature of a crime need not be in
the mind of the perpetrator.

   In Yermian, the defendant was convicted of making a false
statement to a federal agency, in violation of 18 U.S.C. § 1001.4
The defendant appealed his conviction, claiming that even
though he did indeed make false statements, he "had no actual
knowledge that his false statements would be transmitted to
a federal agency" and therefore did not violate § 1001. Yer-
mian, 468 U.S. at 66. The Supreme Court rejected this argu-
ment, explaining that although the statute required that the
defendant "knowingly and willfully" make the false statement
to a federal agency, the term "knowingly and willingly" modi-
fied only the making of the false statement and not the "juris-
dictional requirement" that it be to a federal agency. Id. at 68-
69. It explained, "[T]he existence of the fact that confers fed-
eral jurisdiction need not be one in the mind of the actor at the
time he perpetrates the act made criminal by the federal stat-
ute." Id. (emphasis added) (quoting Feola, 420 U.S. at 676-77
n.9); see also United States v. OceanPro Indus., Ltd., 674
F.3d 323, 328-29 (4th Cir. 2012).

   Similarly, Feola held that to violate 18 U.S.C. § 111 (crimi-
nalizing the assault of federal officers in the line of duty), the
perpetrator need not know that his victim is in fact a federal
officer. The Court explained that the federal assault statute
"cannot be construed as embodying an unexpressed require-
ment that an assailant be aware that his victim is a federal
officer." Feola, 420 U.S. at 684. "All the statute requires is an
intent to assault, not an intent to assault a federal officer." Id.

     The analysis of these cases is applicable here. Just as
  4
     At the time, the relevant language of 18 U.S.C. § 1001 provided:
"Whoever, in any matter within the jurisdiction of any department or
agency of the United States knowingly and willfully . . . makes any false
. . . statements . . . shall be fined. . . ."
                 UNITED STATES v. DEFFENBAUGH                  11
§ 1001 punishes anyone who "knowingly and willfully"
makes false statements to a federal agency, § 88(c) punishes
anyone who "knowingly and willfully" communicates a false
distress message to the Coast Guard. And just as the Court in
Yermian held that knowledge that a federal agency was
involved need not be proved, so too here knowledge that the
U.S. Coast Guard was involved need not be proved. The
"actus reus"—i.e., the prohibited conduct of causing a false
distress call to be made—must be carried out "knowingly and
willfully," but the jurisdictional fact that makes the prohibited
conduct a federal crime need not be known, although it must,
of course, be proved. See United States v. White, 670 F.3d
498, 508 (4th Cir. 2012).

   In this case, Deffenbaugh and Giannetta knowingly and
willfully entered into a conspiracy with the intent to cause a
false distress call to be made. Indeed both intended and
expected that the call would not only be made but also that it
would be responded to; that the resulting search would be
unsuccessful; and that Deffenbaugh would be declared dead.
The fact that one or both of the participants did not know that
the false distress call would be received by the U.S. Coast
Guard does not bear on the unlawfulness of their conduct
under 18 U.S.C. § 371 and 14 U.S.C. § 88(c). Just as the lack
of knowledge and intent that a false statement is made to a
federal agency or that the victim of an assault is a federal offi-
cer is no bar to a prosecution for the federal offense, so too
the lack of knowledge in this case that the responder to the
false distress call will be a federal agency is no bar to a prose-
cution for a federal conspiracy offense. As the Supreme Court
has explained, the fact that Giannetta was "unaware which
body of law they intend[ed] to violate" and that a federal
agency would be called does not make her participation in the
conspiracy "any less blameworthy," nor does it "constitute[ ]
less of a danger to society." Feola, 420 U.S. at 694.

  Accordingly, we reject Deffenbaugh’s contention that the
evidence was insufficient to convict him of the conspiracy
charged in the indictment.
12               UNITED STATES v. DEFFENBAUGH
                               III

   Deffenbaugh also challenges his 84-month sentence, con-
sisting of a 48-month sentence on Count I and a consecutive
36-month sentence on Count II. He contends (1) that the dis-
trict court erred in applying the Sentencing Guideline for
fraud and theft, U.S.S.G. § 2B1.1, to his false distress call
conviction; (2) that the court’s inappropriate application of the
§ 3553(a) factors rendered his sentence unreasonable; and (3)
that the court failed adequately to explain its decision to
impose consecutive sentences. We address these in order.

                               A

   As Deffenbaugh recognizes, neither 18 U.S.C. § 371 nor 14
U.S.C. § 88(c) has an applicable Sentencing Guideline. In the
absence of a Guideline, the court applies "the most analogous
offense guideline," and if no Guideline is sufficiently analo-
gous, "the provisions of 18 U.S.C. § 3553 shall control."
U.S.S.G. § 2X5.1. We review a sentence imposed for an
offense for which there is no Guideline for whether it is
"plainly unreasonable." 18 U.S.C. § 3742(a)(4).

   The government urged the district court to apply the fraud
and theft Guideline, U.S.S.G. § 2B1.1, arguing that a false
distress call is an analogous crime. The government noted that
if § 2B1.1 were applied, the recommended sentencing level
would be 78 to 97 months’ imprisonment.

   Deffenbaugh objected to the use of that Guideline, princi-
pally because it, with the applicable enhancements, would
result in a sentence he considered too severe. He argued that
the Guideline was not "a close enough fit to serve as an analo-
gous guideline."

   In sentencing Deffenbaugh, the district court did not adopt
the fraud Guideline, choosing instead to sentence Deffen-
baugh using the factors in 18 U.S.C. § 3553(a). But the court
                 UNITED STATES v. DEFFENBAUGH                 13
did find the fraud Guideline sufficiently useful to "consider"
it and have it "influence" the court’s ultimate decision. The
court said:

    The government has cited an analogous section of
    the guidelines, and to some degree there is some
    analogy that would apply between the fraud and
    what the defendant did here. Certainly his conduct
    could be described as fraudulent, among other
    things.

   It appears that the court sought to achieve a sentence in a
range informed by the fraud Guideline and the enhancements
relevant to it, especially since the court found that the factual
bases for the enhancements existed in this case. But it made
clear that it was not adopting the Guideline but was only
"looking to it" and allowing itself to be "influenced" by it
when applying the § 3553(a) factors.

    The court then proceeded to find facts as to the enhance-
ments it thought meaningful to its § 3553(a) analysis. It found
(1) that Deffenbaugh was "the leader of the conspiracy and
pulled his ex-girlfriend into the scheme," inducing her to give
false information and causing her to suffer as a result; (2) that
he used his "U.S. Navy experience and his maritime experi-
ence" to conclude that his actions "would cause the U.S.
Coast Guard, and others, to perform an extensive search"; (3)
that he placed the searching parties’ lives "needlessly in
harm’s way" and similarly endangered his brother "who had
little prior boating experience and who was significantly
impaired due to his illnesses, by abandoning him on the boat
in the Chesapeake Bay at night"; (4) that he persisted in "ef-
forts to obstruct justice" by evading punishment and using
"the false name of ‘Mike Meyers’ to elude the government’s
attempts to detain him"; and (5) that during the course of two
trials, he "constantly perjured himself."

   We conclude that the district court’s approach was not
plainly unreasonable. At bottom, all of the matters discussed
14              UNITED STATES v. DEFFENBAUGH
by the court related directly to its determination to impose a
sentence "sufficient, but not greater than necessary, to comply
with the purposes [of sentencing]." See 18 U.S.C. § 3553(a).

                               B

   Deffenbaugh also challenges his sentence as unreasonable
under § 3553(a). He asserts that his "circumstances plainly
call for a shorter sentence," emphasizing that his poor health
and the length of his sentence would effectively amount to a
life sentence. But he made these same arguments to the dis-
trict court, and the court, in exercising its discretion, found
them outweighed, pointing to the numerous other factors that
called for a longer sentence.

   Deffenbaugh also argues that his 84-month sentence is lon-
ger than the sentences given in other cases involving false dis-
tress calls. But again, the district court was aware of those
cases and did not find them persuasive. The court explained
that Deffenbaugh’s circumstances were distinguishable
because "there are two charges [against him]," the conspiracy
and the substantive offense. The court also pointed out that
the enhancing factors that it applied to Deffenbaugh may not
have existed in the other cases. The court was especially trou-
bled by this case because Deffenbaugh "placed his brother’s
life in danger."

   In these circumstances, we cannot conclude that the sen-
tence given to Deffenbaugh was "plainly unreasonable."

                               C

   Finally, Deffenbaugh argues that the court erred in failing
to explain its reasons for imposing consecutive sentences.

   Section 3584 of Title 18 governs the imposition of multiple
sentences and provides that if multiple terms of imprisonment
are imposed at the same time, the default rule is to have those
                 UNITED STATES v. DEFFENBAUGH                  15
sentences "run concurrently unless the court orders or the stat-
ute mandates." 18 U.S.C. § 3584(a). On the other hand, if the
terms are imposed at different times, the default rule is to have
those sentences "run consecutively unless the court orders that
the terms are to run concurrently." Id. In making the concur-
rent versus consecutive election, the court must consider the
factors in § 3553(a). See id. § 3584(b).

   In this case, the court spoke at length as to why it was giv-
ing the sentence imposed, announcing that it sought to
achieve the sentencing level of 84-months’ imprisonment, a
level it found appropriate when considering the § 3553(a) fac-
tors. It then selected sentences under each of the two convic-
tions that, when run consecutively, would achieve the
appropriate level.

   We find no error in this approach. The court appropriately
reached the 84-month sentencing level through a careful con-
sideration of the § 3553(a) factors. Recognizing that the 84-
month level would "exceed the total statutory limit for either
of the offenses in this case," it entered sentences on each
count in a manner that added up to the 84-month sentence.
Structuring sentences by running them concurrently or con-
secutively is an appropriate means to reach a desired sentence.
Cf. U.S.S.G. § 5G1.3, application note 3(D) (explaining that
"the court may exercise its discretion . . . to fashion a sentence
of appropriate length and structure it to run in any appropriate
manner to achieve a reasonable punishment for the instant
offense").
   We conclude that Deffenbaugh received the benefit of a
reasoned and individualized assessment as to the appropriate
level of punishment for his offenses and that the imposition
of consecutive sentences was not an unreasonable method to
achieve the sentencing goals determined by the court under
§ 3553(a).
   The judgment of the district court is accordingly
                                                     AFFIRMED.